Citation Nr: 0633658	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-09 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from July 1942 to October 
1945.  He died in December 2002.  The appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, dated in August 2003.


FINDINGS OF FACT

1.  The veteran died in December 2002.

2.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder (PTSD), rated as 
50 percent disabling and bilateral hearing loss, rated as 80 
percent disabling.  The total combined rating was 90 percent 
from September 2001.  A total disability rating for 
compensation purposes due to individual unemployability 
(TDIU) was in effect since July 2000.  

3.  A disability related to active military service was not 
the principal or a contributory cause of death.

4.  The veteran's service-connected disabilities were not 
continuously rated totally disabling for 10 years prior to 
his death; the veteran was not rated by VA as totally 
disabled continuously since the veteran's release from active 
duty and for at least 5 years immediately preceding death; 
and the veteran was not a former prisoner of war.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.312 (2005).

2.  The requirements for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  There are some 
claims to which VCAA does not apply.  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).  As to the claim of entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318, the appellant in this case 
is not legally entitled to the benefits sought.  In the 
absence of a legal basis for the claim, there is no 
development to be undertaken.  The issue addressed turns on 
statutory interpretation.  Thus, because the law as mandated 
by statute, and not the evidence, is dispositive of this 
appeal, the VCAA is not applicable.  As such, no further 
action is required pursuant to the VCAA.  Nevertheless, VCAA 
notification was sent in June 2003.

As to the cause of death claim, the appellant was notified of 
the VCAA duties to assist by correspondence dated in June 
2003.  The veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  The appellant has not responded to the June 2003 
letter, and has not indicated that she has additional 
evidence to submit.  Further attempts to obtain additional 
evidence would be futile.  Also, although the appellant's 
representative has requested that a medical opinion be 
obtained, there is no duty to obtain a VA opinion in this 
case because under controlling law, an examination or opinion 
is necessary to make a decision on a claim when the record 
(1) contains competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
veteran's death may be associated with his service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by claimant of a causal connection between 
the disability and service).  The appellant has not responded 
to VA's request for more information into her husband's cause 
of death, and no specific cause is listed on the death 
certificate.  She has not brought forth any evidence 
suggestive of a causal connection between his death and 
service or his service-connected PTSD and hearing loss.  The 
RO informed her, through the VCAA letter, the rating 
decision, and the statement of the case, that she would need 
medical evidence of a relationship cause of death and 
service, and the she has not provided such evidence.  "[T]he 
duty to assist is not always a one-way street.  If a 
[claimant] wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of 
the appellant's cooperation in obtaining private medical 
records, which VA cannot obtain without her permission, VA 
has no further obligations regarding these records.

Consistent with the recent holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the RO ideally should have included 
information with regard to effective dates and disability as 
part of its notice process.  It did not do so.  Despite the 
inadequate notice, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the cause of death 
claim, and that there is no legal entitlement to 38 U.S.C.A. 
§ 1318 benefits, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Moreover, any failure in the timing of VCAA 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1369, 1374 (2004).  The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.

Service connection for the cause of the veteran's death

The appellant seeks service connection for the cause of the 
veteran's death.  She has submitted a death certificate in 
support of her theory that the veteran's service-connected 
disabilities contributed to or accelerated his death.  The 
Certificate of Death shows the veteran died at his home in 
December 2002, at the age of 78 years.  The immediate cause 
of death was not listed but it was noted that the veteran 
died of natural causes.  The appellant has provided no 
specific theory as to how his death was related to service or 
service-connected disability, and she has not presented any 
medical records associated with his death, although she has 
been requested to do so.  

VA medical records dated in 2001 through early 2002 show the 
veteran had been treated for prostate cancer, PTSD and 
hearing loss.  

The appellant has not submitted any competent medical 
evidence showing that the service-connected PTSD and hearing 
loss caused or contributed to the veteran's death.  
Therefore, although the appellant's arguments have been 
considered, for the following reasons the claim must be 
denied.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2005).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  In general, 
service connection will be established if the evidence 
supports the claim or is in relative equipoise; only if a 
fair preponderance of the evidence is against the claim will 
the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

At the time of the veteran's death, service connection was in 
effect for PTSD, rated as 50 percent disabling, and bilateral 
hearing loss, rated at 80 percent.  The combined rating was 
90 percent.  The veteran was also in receipt of TDIU from 
July 2000.  As noted, his death certificate shows he died in 
December 2002 at the age of 78; due to natural causes of 
unspecified nature.  

VA medical records show that he was treated for prostate 
cancer, PTSD and hearing loss in 2001 and early 2002.  

There is no competent medical evidence of record showing that 
the veteran's death was related to his service-connected PTSD 
or hearing loss.  The claimant has failed to submit competent 
evidence showing that a service-connected disorder caused or 
contributed to the veteran's death, or that any of the causes 
of death were related to service.  The Board notes she has a 
representative, and both she and the representative have been 
requested to submit additional evidence in this claim.  

In order to warrant service connection for cause of death, 
the evidence must show that an injury, disease, or other 
event in service was either the principal or a contributory 
cause of death.  See 38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312(a) (2005).  There is no competent 
evidence showing that anything that caused the veteran's 
death had its onset during active service (or any applicable 
presumptive period) or is related to any in-service disease 
or injury.

Although the appellant maintains that the veteran's death was 
due his service, neither she nor any other of the laymen are 
qualified to express an opinion regarding any medical 
causation of the veteran's conditions which led to the his 
death.  It is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
and the lay opinions cannot be accepted as competent evidence 
to the extent that they purport to establish such medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

DIC benefits pursuant to 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000).  The final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute, or would 
have established such a right if not for clear and 
unmistakable error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106 (2004), does 
permit "hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2). See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied to claims pending the date of the change of 38 
C.F.R. § 3.22, on January 21, 2000.  Prior to that time, the 
amended 38 C.F.R. § 3.22 could not be retroactively applied.  
In this case, there was no claim pending for DIC on January 
21, 2000.  The appellant's claim was received in April 2003.  
Thus, hypothetical entitlement is not for application.  
Therefore, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; or (2) to show that such requirements 
would have been met, but for clear and unmistakable error in 
a previous decision.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The veteran died in December 2002, thus after September 30, 
1999, but he was not a POW nor was he continuously rated 
totally disabling for a period of not less than five years 
from the date of his discharge from active duty.  Therefore, 
for DIC benefits to be awarded to the appellant under the 
provisions of 38 U.S.C.A. § 1318, it must be established that 
the veteran received or was entitled to receive compensation 
for a service-connected disability at the rate of 100 percent 
for a period of 10 years immediately preceding his death.

The evidence of record at the time of the veteran's death 
shows that he had established service connection for PTSD, 
rated as 50 percent disabling and bilateral hearing loss, 
rated as 80 percent disabling.  The total combined rating was 
90 percent from September 2001.  A TDIU was in effect since 
July 2000.  Hence, the veteran was in receipt of a total 
disability rating based on TDIU effective for approximately 2 
1/2 years prior to his death, but he had not been in receipt of 
the rating for 10 years as required under 38 U.S.C.A. § 
1318(b).  Therefore, the appellant is not eligible for DIC 
benefits under § 1318(b) on the grounds that the veteran had 
actually been in receipt of, or actually established 
entitlement to, a total rating for 10 years prior to his 
death.

The Board must address the question of whether the veteran 
was "entitled to receive" compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.  According to the only subsection of 38 C.F.R. § 3.22 
potentially applicable in this case (because the other 
subsections of the regulation involve other circumstances 
inapplicable here such as the withholding, waiver of payment, 
or whereabouts of the veteran unknown) "entitled to receive" 
means that, at the time of death, the veteran had service-
connected disability rated totally disabling by VA but was 
not receiving compensation because the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of disability evaluation or 
effective date.  See 38 C.F.R. § 3.22(b)(3).  In this case, 
there is no specific contention in the record that any rating 
decision addressing the evaluation of a service-connected 
disability was clearly and unmistakably erroneous which would 
extend the effective date of the TDIU back a sufficient 
amount of time or would show the disorder(s) should have been 
rated schedularly at 100 percent.

As the veteran was not rated by VA as totally disabled for a 
continuous period of at least 10 years immediately preceding 
his death, or for five years following discharge from 
service, and as there is no finding that he was a POW, there 
is no legal basis for entitlement to DIC under 38 U.S.C.A. § 
1318. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Given the foregoing, the Board must find that none of the 
three bases for establishing entitlement to DIC under 38 
U.S.C.A. § 1318 are met.  Paragraphs (1) and (2) do not apply 
because the veteran's service-connected disabilities were not 
continuously rated 100 percent disabling for ten years, or 
even five years, immediately preceding the veteran's death.  
In the ten years immediately preceding the veteran's death in 
December 2002, the only 100 percent rating was for TDIU with 
an effective date in July 2000, i.e., about a 2 1/2 year 
period.  Paragraph (3) does not apply because the veteran was 
not a former prisoner of war.  Although the Board has 
considered the appellant's arguments that DIC benefits are 
warranted based on a "hypothetical determination," the 
Federal Circuit has determined that VA's actions in amending 
the regulations in question, specifically 38 C.F.R. § 3.22, 
was interpretative, rather than substantive, in nature.  That 
is, the amendments clarified VA's earlier interpretation of 
the statute, which was to bar "hypothetical entitlement" 
claims.  NOVA I, 260 F.3d at 1376-77.  In addition, the 
Federal Circuit found that VA was not bound by the prior 
Court decisions that construed 38 U.S.C.A. § 1318 and 38 
C.F.R. § 3.22 in a way antithetical to the agency's 
interpretation and was free to challenge them, to include 
through the route of rulemaking.  Id. at 1374.  There has 
been no argument of "clear and unmistakable error (CUE) in an 
earlier decision.  As the criteria for a grant of entitlement 
to DIC benefits have not been satisfied, there is no 
entitlement and the appellant's claim fails because of 
absence of legal merit or lack of entitlement under the law, 
thereby warranting a denial of the claim as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


